Exhibit 10.1
 


 
OVERSEAS SHIPHOLDING GROUP, INC.
 
2004 Stock Incentive Plan
 
_______________________________
 
Restricted Stock Award
______________________________
 
 
You are hereby awarded common stock of Overseas Shipholding Group, Inc. (the
“Company”) on a restricted basis (“Restricted Stock”) subject to the terms and
conditions set forth in this Restricted Stock Award (“Award”) and in the
Overseas Shipholding Group, Inc. 2004 Stock Incentive Plan, as amended and
restated as of June 2, 2010 and as subsequently amended from time to time (the
“Plan”), which is attached hereto as Exhibit A.  This Award is subject to the
Plan’s terms and conditions.  All determinations, interpretations, or other
actions respecting the Plan and this Award will be made by the Committee under
the Plan, and shall be final, conclusive and binding on all parties, including
you and your successors in interest.  Capitalized terms are defined in the Plan
or in this Award.
 
Specific Terms.  Your Restricted Stock Award has the following terms:
 
 
 
 
Name of Participant:
 
Address of Participant:
 
Number of Shares Subject to Award:
 
Grant Date:
 
Vesting:
Over 4 years – 25% of the Restricted Stock under this Award shall vest and
become nonforfeitable upon each of the first four anniversaries of the Grant
Date provided you are an employee of the Company or an Affiliate on each such
date. 
All unvested Restricted Stock shall be forfeited if your employment with the
Company and its Affiliates terminates for any reason or for no reason; provided,
that notwithstanding the foregoing, 100% of the Restricted Stock under this
Award shall vest and become nonforfeitable upon (i) a termination of your
employment by the Company due to your having a Disability, (ii) your death,
(iii) your voluntary termination of employment on or after attainment of age 65
or (iv) a Change in Control.



 
1. Certificates.  Restricted Stock will be evidenced by a book-entry in the
Company’s records.  Upon vesting, you may request a physical certificate for
your vested shares.
 
2. Share Issuance.  You are responsible for providing to the Company the amount
of any legally required tax withholding as of the time of vesting of your
Restricted Stock.  Unless you make alternative arrangements with the Committee
to satisfy applicable tax-withholding obligations, at the time your Restricted
Stock vests, the Company may, to the extent permitted by law, deduct from
payments otherwise due to you, the minimum statutory withholding for federal,
state or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock which becomes vested.
 
3. Investment Purposes.  The Restricted Stock granted to you pursuant to this
Award is being granted by the Company with the understanding that you may not
sell or distribute the Restricted Stock unless it is registered for sale or the
sale is in accordance with an available exemption from registration.
 
4. Rights with Regard to Restricted Stock.  You will have the right to vote the
Restricted Stock, to receive and retain all regular cash dividends payable to
holders of record of the Company’s common stock on and after the Grant Date
(although such dividends shall be treated, to the extent required by applicable
law, as additional compensation for tax purposes if paid on Restricted Stock),
and to exercise all other rights, powers and privileges of a holder of common
stock of the Company, with the exceptions that until the Restricted Stock
becomes vested: (i) you will not be entitled to delivery of stock certificates;
and (ii) you may not sell, transfer, pledge, hypothecate, assign or otherwise
dispose of your Restricted Stock, except as permitted under the Plan or this
Award.
 
5. Attempted Transfer.  Any attempted sale, transfer, pledge, hypothecation,
assignment, exchange or other disposition of Restricted Stock in violation of
the Plan and this Award will be considered void and of no effect and the Company
will have the right to disregard the same on its books and records and to issue
“stop transfer” instructions to its transfer agent.
 
6. Section 83(b) Election.  You may, but are not required to, elect (in
accordance with Section 83(b) of the Internal Revenue Code of 1986, as amended)
within 30 days of the Grant Date, to include in gross income for federal tax
purposes in the year of issuance, the fair market value of your Restricted Stock
as of the Grant Date.  If you properly make such election, then you will be
responsible for providing to the Company the amount of any legally required tax
withholding as of the time of the election.  Unless you make alternative
arrangements with the Committee to satisfy applicable tax-withholding
obligations, at the time your Restricted Stock vests, the Company may, to the
extent permitted by law, deduct from payments otherwise due to you, the minimum
statutory withholding for federal, state or local taxes of any kind required by
law to be withheld with respect to the election.  It is your sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if you elect to utilize such election.  See that attached “Information
Concerning the Tax Treatment on Restricted Stock Grants” for more
information.  You should consult with your tax advisor concerning such an
election.
 
7. Not a Contract of Employment.  Nothing in this Award or the Plan confers on
you any right to continued employment with the Company or an Affiliate, or
restricts the Company’s or an Affiliate’s right to terminate your employment at
any time for any or no reason.
 
8. Severability.  The provisions of this Award and the Plan are intended to be
severable, and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.
 
9. Notices.  Any notice or communication required or permitted to be given by
any provision of this Award or the Plan shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed as follows: (i) if to the Company or the Committee, at the address set
forth below, to the attention of the Director of Human Resources; and (ii) if to
you, at the address the Company has on file for you.  Any such notice shall be
deemed to be given as of the date it is personally delivered or properly mailed.
 
10. Deemed Acceptance of Terms.  If you do not notify the Committee of your
disagreement with any of the terms sets forth in this Award within 30 days
following the Grant Date, you will be deemed to have accepted this Award.
 
Miscellaneous.  This Award will inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  This
Award will be construed, interpreted and governed and the legal relationships of
the parties determined in accordance with the internal laws of the State of
Delaware without reference to rules relating to conflicts of law.  The headings
of the sections of this Award have been inserted for convenience of reference
only and shall in no way restrict or modify any of the terms or provisions
hereof.
 
11. Provisions of Plan Control.  The Plan is incorporated herein by
reference.  If and to the extent that this Award conflicts or is inconsistent
with the terms, conditions and provisions of the Plan, the Plan shall control,
and this Award shall be deemed to be modified accordingly.
 




OVERSEAS SHIPHOLDING GROUP, INC.
 






Morten Arntzen
President, and Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

Information Concerning the Tax Treatment
on Restricted Stock Grants
 
Recipients of Restricted Stock Grants or Success Share Awards have the option of
electing to pay taxes under IRC Section 83(b) within 30 days of the grant date
which is ________________, 20___ based on the fair market value of the stock as
of such date.  The price is $_________ per share.  The advantage of making this
election is that by paying the tax under Section 83(b), you become eligible for
capital gains treatment on any gains or losses you may recognize on the sale of
your vested shares based on the difference in the stock price as of the grant
date and the price on the sale date.  As a result, the dividend income you
receive from the restricted shares will be taxed at a rate of 15%.  However, if
you pre-pay your taxes under Section 83(b) and then forfeit the stock before it
vests, you also forfeit the amount you prepaid.
 
 
If this election is not made, upon vesting, you will recognize ordinary income
and such amounts will be subject to both wage withholding and employment taxes
and reflected in W2 earnings.  Any dividends received on non-vested shares will
also be treated as compensation and reflected as W2 earnings.
 
 
This election does not apply to stock option grants.
 
 
Please refer to the attached Prospectus on pages 20 and 21 for more detailed
information concerning the tax consequences on your restricted shares or your
options.  We also suggest that you speak with your financial advisor as we
cannot provide tax advice.
 
If you are interested in electing to pay tax within under Section 83(b), please
contact Human Resources.



 
 

--------------------------------------------------------------------------------

 
